Hart, J. (after stating the facts). It is earnestly contended by counsel for the defendant that the judgment should be reversed because the trial court admitted in evidence the affidavits of the defendant to the effect that he and other persons had broken into box cars belonging to the railroad company and had taken therefrom goods at other times than that charged in the indictment. Counsel contends that the defendant’s connection with these crimes had nothing whatever to do with the crime for which he was being tried, and that its admission as evidence in the case at bar constituted error calling for a reversal of the judgment. The defendant’s declaration that he participated in other similar crimes about the time the crime in question was charged to have been committed was not admitted in evidence by the court to establish the guilt of the defendant in the present case. The' affidavits were only admitted in evidence for the purpose of affecting the credibility of the defendant. They related to similar crimes which had been committed at Bald Knob along about the time the crime charged in the indictment was shown to have been committed. The defendant took the stand in his own behalf, and when he does so he is subject to the same rules of evidence and impeachment as any other witness. To test his credibility, the State had the right on cross-examination to ask him about other crimes which he had committed about the same time and shortly before that time. It is well settled in this State that a witness may be cross-examined, not only upon the facts involved in the issue, but also upon such collateral matters as may enable the jury to appreciate their fairness and reliability. To accomplish this purpose large latitude has been allowed in cross-examining the witness in collateral matters to enable the jury to comprehend just what sort of a person they are called upon to believe. Hollingsworth v. State, 53 Ark. 387; Younger v. State, 100 Ark. 321 and cases cited, and Jordan v. State, 141 Ark. 504. Again, it is insisted that the alleged confessions contained in these affidavits were improper because they were obtained by threats from the defendant. The State introduced testimony tending to show that these affidavits of the defendant were not secured by threats, and the finding of the trial court in this regard will not be disturbed on appeal. Dewein v. State, 114 Ark. 472. It is next insisted that the court erred in • refusing to give instruction No. ,6 asked by the defendant, which is as follows: “The jury are instructed that, before any admission or statements made by the defendant can be used against him as evidence, such statements or admissions must have been freely and voluntarily made, and where such statements, if any, are induced by threats of harm, promises of favor, a show of violence or inquisitorial methods are used to extort a confession, then the same is attributed to such influence and can not be used against the defendant.” The Attorney General admits that this instruction is correct in form, but he insists that there was no error in refusing it because it was not a confession of the crime for which the appellant was indicted and convicted. We do not think this makes any difference. The affidavits of the defendants were introduced to affect his credibility as a witness, and if, after he was arrested for the crime charged in the indictment, he was forced to admit his participation in similar crimes committed a short time before the crime charged in the indictment, such declaration of his guilt of other crimes, if obtained by threats, should not be allowed to go to the jury, even to test the credibility of the defendant who had become a witness for himself. One reason for the exclusion of a confession obtained by threats is that it is a maxim that no one ought to be compelled to accuse himself. Another ground for excluding confessions induced by threats, or by hope of reward, has been called “the fox hunter’s reason.” This pro'eeeds not only upon the ground that testimony obtained under such circumstances is unreliable, but upon a spirit of fairness to the accused. Dewein v. State, 114 Ark. 472, and cases cited. While the declaration of the defendant to the effect that he had participated in similar crimes a short time before the crime charged in the indictment was committed does not constitute a confession of the crime charged in the indictment, still the statements contained in the affidavits of the defendant to the effect that he had committed similar crimes at about the same time affected his credibility as a witness, and therefore should not have been admitted in evidence by the court in rebuttal unless they were voluntarily made. In other words, if the defendant was induced to make the affidavits by threats or by promises of release from the crime charged in the indictment, they were inadmissible even in rebuttal as affecting his credibility, for the same reason that a confession of the crime charged in the indictment under such circumstances would be inadmissible. In each instance the witness would be compelled by threats to give evidence against himself. ' The court in admitting the affidavits found that they were voluntarily made and its finding in this regard has evidence legally sufficient to support it and can not be disturbed on appeal. The jury were the judges of the weight to be given to this testimony after it was admitted by the court. The defendant was entitled to an instruction on this point. The one asked by him was correct and it was 'error to refuse to give it because the point was not covered in any of the instructions given by the court. The refusal of the court to give the instruction constituted prejudicial error, and-for that error, the judgment must be reversed and the cause remanded for a new trial.